Citation Nr: 0736044	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-16 782	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
July to November 1979, May 1982 to March 1986, and November 
1986 to June 1989.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Chicago RO.  In April 2007, the case was 
remanded for the scheduling for a Travel Board hearing.  Such 
hearing was held before the undersigned in August 2007.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that the medical record on appeal is 
incomplete.  Specifically at the Travel Board hearing he 
testified that one of his former wives was in the military at 
the time of their marriage; that he received dependent spouse 
psychiatric treatment (at Walter Reed Medical Center in 1987 
and 1988 and at Camp Lejuene from 1995 to 1997) based on her 
service; and that records of such treatment may have bearing 
on his claims.  As there is no indication that these records 
have been sought, development for the records is necessary.  
Since dependent records are kept separate from active duty 
records, a specific request for military dependent records is 
necessary.  

In addition, neither the May 2004 VA examination report, nor 
the February 2005 addendum included an opinion as to the 
etiology of the bipolar disorder diagnosed.  A VA examination 
for this purpose is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify the former wife under whose 
auspices he received dependent spouse 
care for psychiatric disability at Walter 
Reed and at Camp Lejuene (and to provide 
any further assistance needed to obtain 
records of such treatment).

2.  The RO should arrange for an 
exhaustive search for complete clinical 
records of all dependent spouse care the 
veteran received at Walter Reed Army 
Hospital in 1987 and 1988 and at Camp 
Lejuene from 1995 to 1997.  If such 
records cannot be located, it should be 
so annotated in the claims file (along 
with an account of the extent of the 
records search).  

3.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to ascertain the likely etiology of his 
bipolar disorder.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Upon 
review of pertinent records and 
evaluation of the veteran, the 
psychiatrist should provide a medical 
opinion as to whether the veteran's 
bipolar disorder is at least as likely as 
not related to his military service.  The 
examiner should explain the rationale for 
the opinion given.

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

